Citation Nr: 0722887	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, K.K. and M.K.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

Procedural History

The veteran served on active duty from December 1970 until 
March 1975.  Service in Vietnam is indicated by the evidence 
of record.

In an August 2001 rating decision, the RO granted the veteran 
entitlement to service connection of PTSD.  A 50 percent 
disability rating was assigned.  

In January 2005, the RO received the veteran's claim of 
entitlement to an increased disability rating for service-
connected PTSD currently evaluated as 50 percent disabling 
and entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The July 2005 rating decision denied the veteran's claims.  
The veteran disagreed with the July 2005 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2006.

In January 2007, the veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.




FINDINGS OF FACT

1. The veteran's PTSD is manifested by impaired impulse 
control, difficulty adapting to stressful circumstances, and 
an inability to establish and maintain effective 
relationships.  Such symptomatology is productive of 
occupational and social impairment with deficiencies in most 
areas.  The medical and other evidence of record indicates 
that the veteran's PTSD manifests itself as not being 
productive of total occupational and social impairment.

2.  The veteran's service-connected disabilities include PTSD 
(rated 70 percent disabling) and a right knee disability 
(rated 10 percent disabling).  The combined disability rating 
is 70 percent.

3.  The medical and other evidence of record indicates that 
the veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating, 70 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for PTSD.  He is also seeking entitlement to TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

With respect to the veteran's TDIU claim, as will be 
discussed in detail below, the claim has been granted.  As 
the benefits sought on appeal have been granted in full, the 
matter of the adequacy of any VCAA notice and assistance in 
the development of the claim are not moot.  In any event, the 
veteran received full and adequate  VCAA notice in the April 
2005 letter.  

Concerning the veteran's claim of entitlement to an increased 
disability rating for PTSD, an increase to 70 percent from 
the currently assigned 50 percent has been granted.  However, 
this is not a complete grant of the benefits sought on 
appeal.  See AB v. Brown, 6 Vet. App. 35,  38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  Accordingly, a detailed 
discussion of the adequacy of the VCAA notice and assistance 
which the veteran received regarding this claim will be 
provided below.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim of entitlement to an increased 
disability rating in a letter dated April 16, 2005, prior to 
the initial adjudication of his claim, and again in a letter 
dated May 28, 2006.  By these letters the veteran was advised 
of the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  Each letter 
further advised him of the criteria of a successful claim of 
entitlement to an increased disability rating for PTSD.  

Finally, the Board notes that the April 2005 letter expressly 
notified the veteran 
"If there is any other evidence or information that you 
think will support you claim, please let us know.  If you 
have any evidence in your possession which pertains to your 
claim, please send it to us."  The Board believes that these 
requests comply with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, the veteran was provided with ample notice in 
the May 2006 letter.

The Board additionally observes that the veteran has been 
ably represented by his service organization, and both his 
representative and the veteran himself appear to be fully 
conversant with what is required of them and of VA.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes several lay statements regarding the veteran's 
condition, current private and VA medical and psychological 
treatment records and reports of VA examinations, which will 
be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  In January 2007 the veteran presented 
personal testimony before the undersigned Veterans Law Judge 
at a videoconference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1. Entitlement to an increased disability rating for service-
connected PTSD, currently evaluated as 50 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Initial matter - the TDIU claim

As will be discussed below, the Board is granting the 
veteran's claim of entitlement to TDIU.  While a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect [see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)], it does not necessarily follow that 
consideration of the award of a 100 percent rating for a 
service-connected disability is precluded when a TDIU has 
been awarded.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100% and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994). Thus, the award of TDIU below 
is not dispositive of the veteran's increased rating claim.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the Rating Schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Mittleider concerns

According the May 2005 VA examination, in addition to the 
service-connected PTSD, the veteran also suffers from a non-
service connected depressive disorder.   It is now well 
settled that the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   The medical evidence of record does 
not draw any such distinction regarding the veteran's mental 
health symptomatology, and it appears that such distinction 
is impossible s a practical matter.  The Board will therefore 
assume that all psychiatric symptomatology is attributed to 
PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's symptoms more appropriately 
warrant the assignment of a 70 percent rating under 
Diagnostic Code 9411.

Specifically, the veteran has impaired impulse control.  
During his January 2007 hearing, the veteran and his brother 
testified that when the veteran had attempted to work for his 
brother several years ago and had so little control over 
himself that the veteran had carried a gun with him to work 
and had fired shots at his brother's feet while at the work 
site.  See transcript of the hearing, page 8.  

The veteran also clearly has difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation) and an inability to establish and maintain 
effective relationships.  Although the veteran continued to 
try to do part-time work and to work for family members after 
quitting his sixteen year employment with the Postal Service, 
he is currently unemployed.  In a June 2006 statement, his 
treating psychiatrist indicated that the veteran was 
unemployable due to his PTSD.  The report of the May 2005 VA 
examination shows that the veteran finds that he cannot deal 
well with stress and that he reports difficulty dealing with 
other people, feeling extreme irritability and impatience.  
This inability to interact with people was further documented 
by the veteran, his brother and his current wife in sworn 
testimony presented at the time of his hearing.  

Moreover, the veteran's personal relationships are 
exceedingly limited.  Although currently married, the veteran 
has been divorced three times.  While he does have limited 
caretaking responsibilities for the two children in the home 
the veteran has six adult children with whom he has little if 
any contact.  At the hearing he reported speaking to one of 
his sons only once every several years, this is confirmed in 
his June 2005 VA treatment records.  Further, the veteran is 
so disconnected from his family life that he was unable to 
recall the number of grandchildren he currently has without 
correction from his wife.  See the transcript of the hearing, 
page 16.  At the time of the October 2006 VA examination, the 
veteran reported no friends and no social activities.   The 
May 2005 VA examination noted that the veteran feels that he 
will explode in anger and rage upon others and that because 
of that, he avoid contact with others.  This is consistent 
with the overall tenor of his treatment records which shows a 
reluctance to participate in any public activities and an 
avoidance of any group therapies.  

Although the May 2005 VA examiner assigned a current GAF 
score of 52 and the October 2006 VA examiner assigned a GAF 
score of 55 for the past year, the evidence when reviewed as 
a whole is more reflective of severe PTSD.  Indeed, the 
October 2006 VA examiner who assigned the 55 GAF score also 
described the veteran's PTSD as "severe."  

With respect to suicidal ideation, the October 2006 
examination report noted a history of five suicide attempts 
and daily suicidal thoughts.  Hospitalization for suicidal 
ideation was noted in the May 2005 VA examination.  Moreover, 
in the statement of the veteran's wife submitted in April 
2005 she reports that the veteran from time to time expressed 
suicidal thoughts and ideas.  Accordingly, the veteran's PTSD 
symptoms include suicidal ideation.   

While the veteran does have obsessive thoughts about Vietnam, 
he does not have obsessive rituals which interfere with 
routine activities.  Daily thoughts regarding Vietnam were 
noted in the May 2005 VA examination although the report 
showed no obsessions or compulsions.  No obsessions or 
compulsions were found in the October 2006 examination or 
noted in the treatment records.  There is no evidence that 
the veteran's speech is intermittently illogical, obscure, or 
irrelevant.  The report of the October 2006 examination shows 
that although initially loud, the veteran's speech had a 
normal tone, rate, volume, and rhythm.  At the May 2005 VA 
examination, the veteran's speech was relevant and coherent 
with no sign of any irrelevant, illogical, or obscure speech 
patterns.  There was no disturbance in the rate and flow of 
his speech.

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the veteran's treating psychiatrist reported in 
June 2006 that the veteran's symptoms were of such severity 
as to render him unemployable.  A June 2005 psychological 
reassessment noted that the veteran suffered from serious 
depression and lack of motivation.   Concerning anxiety, the 
veteran suffers from severe sleep disturbance in the form of 
nightmares and resulting insomnia and sleeplessness as noted 
in the October 2006 and May 2005 examinations.  

There is also no evidence of spatial disorientation. However, 
there is some evidence of neglect of personal appearance and 
hygiene.  At the June 2005 psychological re-assessment he was 
noted to be unshaven.  The report of the October 2006 VA 
examination noted the veteran's appearance as casual.  At the 
time of his hearing he appeared wearing camouflage.  The 
veteran reports that this is his normal mode of dress.  

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD 
[reflective of severe impairment in occupational and social 
functioning due primarily to impaired impulse control (such 
as unprovoked irritability ), difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships] is more serious than the 
"reduced reliability and productivity" contemplated by the 50 
percent level, and more closely approximates "deficiencies in 
most areas" as contemplated by the criteria for a 70 percent 
disability rating.  

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, supra.  However, for reasons 
expressed immediately below, the Board has concluded that the 
evidence does not support a conclusion that the veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 100 percent disability 
rating.

The medical records do not show a gross impairment in thought 
process. Nor is there evidence of persistent delusions or 
hallucinations.  At the October 2006 VA examination, there 
was no sign of any delusional framework being present.

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although as discussed above there is 
one incident in which the veteran fired a handgun at his 
brother, it is clear that he had no intent to hurt him.  
Further, the veteran reports that he owns 24 weapons and this 
incident is the only reported incident that the veteran 
behaved inappropriately with one of his firearms and there is 
no evidence of any other recent episode of violence.  
Although as discussed above the veteran has difficulty 
dealing with others, there is no evidence of any behavior 
which could be described as "grossly inappropriate".

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene). There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  As 
noted above, the veteran's personal hygiene has been reported 
to be good.  

There is no evidence that the veteran is disoriented as to 
time or place. The reports of the May 2005 and October 2006 
VA examinations reveal that the veteran was oriented to time 
and place.

The evidence is also not consistent with memory loss of close 
relatives, his own occupation, or his own name.  The reports 
of the May 2005 and October 2006 VA examinations show that 
the veteran was oriented to his name and that he was able to 
report his family history and work history.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of occupational and social 
impairment, with deficiencies in most areas, consistent with 
a 70 percent rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  Despite demonstrated difficulties with 
respect to social relationships, the veteran is clearly able 
to function socially, as has been demonstrated by continuing 
his current marriage, his relationship with his brother and 
his continued, albeit limited, contacts with his children.  
Hence, while the veteran may have difficulty coping with 
others, the evidence does not demonstrate total social 
impairment.  With respect to occupational impairment, this is 
clearly demonstrated, but such pathology is contemplated in 
the assignment of a 70 percent rating.

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating and the 70 
percent disability rating will be assigned.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected PTSD.  If the veteran wishes to have VA 
consider the matter of an extraschedular rating, he should 
contact the RO.   

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD. The appeal 
is allowed.

2. Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2006).  
The Court noted the following standard announced by the 
United States Eighth Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran's service-connected disabilities include PTSD 
(now rated 70 percent disabling) and a right knee disability 
(10 percent).  A combined 70 percent disability rating is now 
in effect.  See 38 C.F.R. § 4.25, Table I (2006).
Because the veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling, the service-connected disabilities meet 
the schedular criteria for consideration of TDIU under 38 
C.F.R. § 4.16(a).

As a practical matter, the PTSD is focus of the veteran's 
complaints and of the medical evidence, with the knee 
disability being of relatively little consequence.
A review of the treatment records shows that veteran's right 
knee disability manifests mostly as pain and requires minimal 
treatment. 

With respect to PTSD, as noted above, the veteran's treating 
psychologist indicated in June 2006 that he was unemployable 
because of his PTSD.  The October 2006 VA examiner noted that 
the veteran had difficulty dealing with people, felt anxious, 
and withdrew from other people whenever he could, and that 
these factors have impacted his ability to work.  This 
evidence is in favor of the PTIU claim.  

There is, however, evidence to the contrary.  The May 2005 VA 
examiner determined that the veteran was not unemployable due 
to PTSD, purportedly  because the veteran could achieve a 
greater improvement via therapy and was failing to take 
action to improve his condition.  The October 2006 VA 
examiner opined that although the veteran suffered from 
"moderate to severe" PTSD symptoms, the examiner felt that 
the veteran quit work secondary to a non-service connected 
heart disability.  

These examiners' comments are of limited probative value, 
since the standard for TDIU is the veteran's current level of 
disability with consideration of his employment history, and 
educational and vocational attainment, not whether or not 
other disabilities precipitated the veteran's cessation of 
employment or whether or not the veteran had reached maximum 
medical improvement.  Neither examiner took into account the 
veteran's limited educational background or the fact that the 
veteran's inability to function was so severe that he was no 
longer welcome to work at a family business.  See the 
transcript of the January 2007 hearing, page 18.  

Further, it appears that the examiners were somewhat confused 
as to the veteran's employment status based upon the 
veteran's continued, albeit unsuccessful, attempts to gain 
part-time employment.  Based upon the sworn testimony 
presented at the hearing, the veteran was last employed at a 
roofing business owned by his brother, which was not 
successful.  The record fails to show that any of the 
veteran's attempts at work have resulted in substantially 
gainful employment since he quit working for his brother in 
2005.  

The veteran's treating psychiatrist, who has had an ongoing 
therapeutic relationship with the veteran and who has 
monitored his attempts at employment, has determined (as 
noted in the June 2006 statement) that the veteran's PTSD 
symptomatology was significant enough to render the veteran 
unemployable.  Although there is no "treating physician 
rule", see White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001), the Board is persuaded by the treating psychiatrist's 
findings.        

The Board is of course cognizant that the veteran has a 
several non service-connected disabilities which may impact 
his employability, to include gastroesophageal reflux 
disease, hypertension, a history of myocardial infarction, 
diverticulitis and a low back disability. However, the Board 
has carefully weighed the evidence of record and finds that 
there exists an approximate balance of evidence for and 
against the claim.  That is, there exists evidence to the 
effect that, even discounting the non service-connected 
disabilities, the veteran cannot work due to the service-
connected PTSD.  When the evidence for and against the claim 
is in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2006).  Accordingly, in 
light of the evidence showing unemployability due to PTSD and 
with resolution of doubt in the veteran's favor, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a).

The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to a 70 percent disability rating for service 
connected PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.   



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


